Citation Nr: 0635940	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for   service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1957 to 
February 1960,     and from April 1961 to April 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Seattle, 
Washington, which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for the loss of tooth number 7 due to 
trauma in service.  

Recently, in August 2006, the veteran provided testimony 
during a hearing at       the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is generally called a "travel Board" hearing.


FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive 
information as to the evidence required to support the 
petition to reopen, including explaining the       shared 
responsibility between him and VA to obtain the supporting 
information   and evidence.  Moreover, all relevant evidence 
necessary for a fair disposition of this matter has been 
obtained.

2.	In its June 1975 decision, the Board denied the veteran's 
original claim for service connection for the loss of tooth 
number 7 due to trauma in service.

3.	While there is some additional evidence which has since 
been added to the record, the newly received evidence does 
not relate to an unestablished fact necessary to substantiate 
the previously denied claim.




CONCLUSIONS OF LAW

1.	The Board's June 1975 decision denying service connection 
for loss of tooth number 7 due to trauma in service is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100 (2006).

2.	New and material evidence has not been received to reopen 
the claim for service connection for a dental disorder 
involving the loss of tooth number 7.              38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).






During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a petition to reopen a previously denied claim for 
service connection) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO). 
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirement that a claimant for VA 
compensation benefits receive content-specific VCAA notice as 
to the procedures for development of the claim under 
consideration, the veteran has been provided several notice 
letters while the appeal was pending that directly pertained 
to his current petition to reopen.  These notice documents 
provided sufficient information as to the process for 
development of his claim, such that the criteria under the 
Pelegrini II decision for satisfactory VCAA notice have been 
met.   

First, the veteran has been appropriately informed as to the 
additional evidence    not already of record, that was 
required to support his petition to reopen.  The initial 
April 2003 notice correspondence explained to him the general 
requirements to demonstrate entitlement to service connection 
for dental trauma.  Also, more recent letters provided to him 
in February 2005 and February 2006, described the specific 
kind of information needed to reopen his claim, i.e., that 
which would constitute "new and material" evidence.  As 
discussed below, this particular information met the 
definition of adequate VCAA notice pertaining to a petition 
to reopen, as set forth in the recent decision of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).    

Also, in accordance with the second and third elements of the 
Pelegrini II analysis, the RO has also provided him with a 
comprehensive explanation as to whose responsibility -- VA's 
or the veteran himself, it was to obtain all additional 
information relevant to the disposition of his claim.  
Preliminarily, the April 2003 correspondence notified the 
veteran that VA would take reasonable measures to help obtain 
additional medical records, employment records, and records 
from  other Federal agencies.  Subsequent letters included 
substantially similar notice information.  The February 2006 
correspondence also explained to him that RO attempts thus 
far to obtain dental records from his first period of active 
duty service had been unsuccessful, and that if he had any 
dental records from this timeframe that he wanted considered, 
to please send this evidence directly to the RO.  
Both the February 2005 and February 2006 letters also 
included language requesting that if the veteran had any 
other evidence or information in his possession that 
pertained to his claim, he should notify the RO of this, or 
directly submit any pertinent evidence.  Based upon this 
information, the fourth and final element of VCAA notice was 
effectively met.   

In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is specific legal authority that has been 
recently enacted pertaining to a petition to reopen a 
previously denied claim for   VA benefits.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court recently held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim,  the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  (These necessary elements are evidence 
of a current disability, competent evidence of in-service 
incurrence or aggravation, and a medical nexus between the 
current disability and service, as defined in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd,            78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, comprehensive 
VCAA notice for a petition to reopen requires that the 
claimant is informed of the definition of "new" evidence 
with reference to his claim.  The failure to describe what 
would constitute "material" evidence in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.
Here, through its February 2005 correspondence, the RO 
indicated to the veteran what would constitute new and 
material evidence under the Kent decision, explaining that 
the basis for the original denial of his claim was the 
absence of evidence demonstrating that the loss of tooth 
number 7 was due to trauma, and further, that "material" 
evidence must relate to the reason his original claim was 
denied.  The letter also informed him that new evidence was 
that which had been provided to VA for the first time that 
pertained to his claim. 

Furthermore, the veteran has received notification of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
July 2006,     informing him of the recent holding in the 
Dingess/Hartman decision.  Thus, he has received detailed 
notice concerning both the disability rating and 
effective date elements of his claim.

In addition to the foregoing criteria with regard to the 
content of the notice provided, there is also the requirement 
that the notice information have been sent in a timely 
matter.  As indication, in Pelegrini II, the Court held that 
timely VCAA notice requires that the relevant notice 
information have been sent in advance of  the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R.        § 3.159(b)(1).  In this case, the initial 
April 2003 VCAA letter was provided to the veteran before the 
May 2003 RO rating decision denying his petition to reopen. 
Admittedly, however, the additional notice letters (dated 
between February 2005 and July 2006) did not meet the 
definition of timely notice as set forth in     Pelegrini II.    

This notwithstanding, the RO has taken sufficient measures to 
assist the veteran with the continued development of his 
claim, to the extent that there is no potential prejudical 
effect in deciding the claim at present.  In particular, each 
of the VCAA notice letters sent after the May 2003 rating 
decision on appeal set forth a detailed explanation of the 
information the veteran could provide that would be helpful 
to support his claim.  He has since responded with several 
personal statements.    There is no indication from the 
records as to any additional sources of medical evidence not 
already obtained which would help to substantiate his claim.         
Also, the veteran had the opportunity to present testimony 
during an August 2006 travel Board hearing.  For these 
reasons, the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded           
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The veteran's claim involves a petition to reopen, 
and thus several of the relevant sources of evidence were of 
record at the time of the June 1975 Board's decision denying 
his original claim, including service medical records (SMRs) 
and post-service VA examination reports.  Following receipt 
of his petition to reopen, the RO obtained additional VA 
outpatient records dated up until May 2003.  The RO has also 
attempted to      obtain additional dental records from 
service not already on file from the          National 
Personnel Records Center (NPRC), and in September 2005 
received          a response from this agency that all except 
for two records had already been provided; those two 
additional records made available did not substantiate his 
claim.  In support of his claim, the veteran has submitted 
various personal statements.  He has also testified during an 
August 2006 travel Board hearing  before the undersigned VLJ.  
38 C.F.R. § 20.704.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.





Governing Law, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained in the line of duty while in the military. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

A claim for service connection for a dental condition is to 
be evaluated in accordance with 38 C.F.R. § 3.381.  That 
regulation provides that each defective or missing tooth, 
and/or disease of the teeth and periodontal tissues will be 
considered separately to determine whether the condition was 
incurred or aggravated in the line of duty during service.  
Where applicable, consideration is also required as to 
whether the claimed condition was due to combat or other in-
service trauma,            or whether the veteran was 
interned as a prisoner of war.  See 38 C.F.R. § 3.381.

Also, a dental disorder may be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In accordance with         38 
C.F.R. § 17.161, there may be authorization of outpatient 
treatment for a     dental condition where that disorder is 
service-connected, and in other circumstances such as where 
there is overall service-connected disability compensation at 
the 100-percent level, the veteran is a former prisoner of 
war,       or the veteran is a participant in a 
rehabilitation program or other outpatient healthcare 
services.   

The previous version of the regulations pertaining to dental 
claims, in effect prior to June 8, 1999, provided that 
treatable carious teeth, replaceable missing teeth,   dental 
or alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1999), later amended by                 
64 Fed. Reg. 30,392-93 (June 8, 1999)).



Generally, when a law or regulation changes during the 
pendency of a claim, and does not expressly indicate whether 
it applies to cases pending when it took effect, VA must 
apply the new provision as long as there are no resulting 
retroactive effects -- although at no point prior to the 
effective date of that provision.           See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000              (Apr. 
10, 2000).  The previous version of a statute or regulation, 
if more favorable, may still be applied on a prospective 
basis.  In this instance, the revised regulation should be 
applied, inasmuch as the former regulation would have little 
or no benefit to the outcome of the veteran's claim. 

In its previous consideration of the veteran's claim for 
service connection for  dental trauma in June 1975, the Board 
denied the veteran's claim following review primarily of the 
veteran's SMRs (including those dental records on file) and 
his subsequent statements explaining the justification upon 
which the condition claimed was due to service.  The veteran 
then alleged that he had lost tooth number 7           (as 
shown on the general in-service diagram depicting each tooth, 
along with a corresponding identifying number) during a 
January 4, 1958 incident in which he misjudged a step and 
fell down while at a military facility.  On reviewing the 
SMRs, it was determined that on comparison of the service 
entrance and separation examination reports for his first 
period of service from February 1957 to     February 1960, 
that he had apparently undergone the loss of tooth number 7                
in service; however, the evidence did not then help to 
establish that trauma,            or a similar type incident 
was the underlying cause of the loss of this tooth. 

The Board further explained at that time, that the veteran's 
SMRs provided a sufficient record of the January 4, 1958 
fall, in and of itself, in which he sustained a hematoma of 
the left thigh, and was hospitalized for three days -- but 
there was no discussion in the report of this incident of any 
injury to the teeth or mouth.            The remaining SMRs 
also did not reference an injury similar to that which had 
been alleged.  The Board then acknowledged that the veteran's 
complete dental records for his service from 1957 to 1960 
were absent from his SMRs, which were otherwise complete.  
However, it was indicated that notwithstanding this 
deficiency in the record, resolution of the issue on appeal 
was possible, since a tooth injury of the severity to require 
extraction would reasonably be expected to have been noted on 
the hospitalization report following the in-service fall.        

The Board notified him of its June 1975 decision denying his 
claim that month.     At that time, the Board's decision was 
the final step in the appellate process.        The Court was 
later enacted in November 1988.  

This, in turn, means there must be new and material evidence 
since the Board's June 1975 decision to reopen his claim and 
warrant further consideration of it       on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2006); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's June 1975 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's current petition to reopen his claim was 
received in January 2003, after that cutoff date.  So the 
amended version of             § 3.156(a), providing a new 
definition of new and material evidence, applies to    his 
current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.
Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Based upon the justification for the June 1975 Board denial 
of service connection for dental disorder involving injury to 
tooth number 7, the requirement for reopening that claim 
consists of new evidence that pertains to the unestablished 
element of a casual relationship to service, due to a dental 
trauma experienced        in service.  The additional 
evidence added to the claims file since the June 1975 
decision encompasses the veteran's VA outpatient records from 
the Puget Sound Health Care System (HCS) from May 2000 to May 
2003, various personal statements, and the transcript of his 
testimony at the August 2006 travel Board hearing.  Also 
obtained were two additional records of in-service medical 
treatment from the National Personnel Records Center; this 
agency further indicated in September 2005 in response to an 
RO records search, that no additional SMRs were on file, 
other than those initially provided several years previously 
(with respect to the claim later denied by the Board in 
1975). 

Upon review of the newly received evidence, however, 
unfortunately, there is no additional evidence or information 
that pertains to the unestablished fact of an etiological 
relationship between a current dental disorder, and trauma 
sustained during military service.  The veteran's more recent 
VA clinical records concern his treatment for one or more 
present conditions, although they do not include a reference 
to current or previous treatment for a dental disorder.  Two 
additional SMRs have been obtained from the NPRC, and these 
are absent reference to an injury while in service.  Also, 
while as mentioned, it appears that some dental records are 
missing around the time period in question, the RO contacted 
the NPRC requesting these records (in accordance with 38 
C.F.R. § 3.159(c), as assistance rendered to a claimant 
seeking to reopen a finally decided claim) and was informed 
that no additional records were on file.  The above medical 
records as a result,        do not help to further show the 
potential likelihood of a relationship between a dental 
condition and service.   

The Board has taken into consideration also the veteran's lay 
statements and hearing testimony in support of his petition 
to reopen.  While these assertions presented are clearly 
relevant to the outcome of his claim, it must be considered  
that as he is a layperson without the requisite background 
and expertise, he is not competent to provide a probative 
opinion causally linking a current disability to service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits).  The account he has provided with 
respect to events that he recalled from service, is also 
generally cumulative of information that was of record at the 
time of the former June 1975 decision.  See Reid v. 
Derwinski,             2 Vet. App. 312 (1992).
 
During the August 2006 Board hearing, the veteran's 
representative also raised the contention that recently 
enacted amendments to the law and regulations governing 
entitlement to VA benefits, including enactment of the VCAA 
in and of itself, warrant reopening the claim.  Wherein a 
change in law provides a new basis for entitlement to a 
benefit sought for which a claim has previously denied               
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to present "new 
and material" evidence.  See e.g., Spencer v. Brown, 17 F.3d 
368  (Fed. Cir. 1994).  See, too, Jensen v. Brown, 19 F.3d 
1413, 1415 (Fed. Cir. 1994). The veteran's representative has 
indicated that the enactment of the VCAA may constitute such 
a relevant change in law.  In this regard, the Board notes 
that § 7(b) of the VCAA provided that claims denied under the 
previous "well-grounded" standard can be readjudicated, if 
the denial became final during the period from  July 14, 1999 
to November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Here, however, the Board's 1975 decision was well 
before that timeframe, so the provision for readjudication of 
denied claims under the VCAA does not apply.  Equally 
significant, is that the enactment of the VCAA provided for 
essential changes in the procedures for development of 
claims, though it did not create a specific new substantive 
cause of action -- absent some further accompany change in 
the regulation governing the criteria for actual entitlement 
to a particular benefit.  See Routen v. West, 142 F.3d 1434, 
1442 (Fed.Cir. 1998) (change in the evidentiary presumption 
requiring VA to clearly rebut the presumption of soundness, 
was a procedural rule, not a substantive change in law that 
created a  new cause of action). See also Hicks v. West, 12 
Vet. App. 86, 91 (1998).

Concerning also the June 8, 1999 change in regulation 
governing the adjudication of dental claims, this regulatory 
amendment likewise does not permit application   of the 
change in law exception, inasmuch as while the revised 
regulation under          38 C.F.R. § 3.381 is a liberalizing 
one to an extent -- providing for service-connected 
disability compensation whereas the former law was limited to 
outpatient treatment eligibility, there was no actual 
substantive change to the criteria for a valid claim.  In 
applying both regulations (and even if not expressly stated 
under the former regulation), there must exist competent 
medical evidence of an etiological relationship between a 
current dental disability and service, by an incident of or 
similar to trauma during service.  The Board's 1975 decision 
under the former regulation even directly considered the 
medical nexus requirement.  So the              June 1999 
change in law pertaining to dental disorders under the 
present circumstances, does not remove the preliminary 
requirement of new and material evidence to reconsider the 
veteran's claim.            

Accordingly, the evidence which has been added to the claims 
file subsequent to    the Board's June 1975 decision denying 
the original claim for service connection for a dental 
disorder involving tooth number 7, is not material to the 
resolution of this claim, and thus does not warrant reopening 
of the claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998).  Because new and material evidence has not been 
presented to reopen the finally disallowed claim for service 
connection for a    dental condition, the benefit of the 
doubt doctrine is not applicable, and the petition to reopen 
must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 476 
(1993).




ORDER

The petition to reopen a claim for service connection for a 
dental disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


